Order unanimously affirmed, without costs of this appeal to either party. Memorandum: The motion of the defendant-appellant for summary judgment was properly denied. Defendant contends that the general conditions of the “ Standard Form of the American Institute of Architects ” were a part of the construction contract in question. If defendant is correct, articles 20 and 31 of such “ Standard Form ” are important and should be construed both factually and legally to determine the intent of these sections as they apply to the facts here involved. Article 20, after providing that neither the final certificate nor payment nor any provision in' the contract documents shall relieve the contractor of responsibility for faulty materials or workmanship, provides that said contractor shall remedy any defects due thereto which shall appear within one year from the date of substantial completion. The question has also been raised as to whether the one-year period limits the time to commence suit. Further, the question is present of whether a dispute such as this is subject to arbitration. Defendant claims that it is. Plaintiff claims that the arbitration clause does not apply but is only applicable during the one-year period. The status and duties of the architect, if there is to be arbitration, as mentioned in article 20, should also be determined. In making these determinations heed should also be given to article 31 of general conditions, which refers to “damages”, and article 5 of the written contract of the parties, pertaining to payments. These sections should be construed together, with due attention to all of the other terms of said “ Standard Form ” if, in fact, it is determined that said standard form is a part of the contract. (Appeal from an order of Cayuga Special Term denying defendant’s motion for summary judgment and for judgment on its counterclaim.) Present — Williams, P. J., Bastow, Henry and Noonan, JJ.